DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karr et al. (US 7,389,393 B1, hereafter referred to as KARR) and Seo et al. (US 9335937 B2, hereafter referred to as Seo).

Rejection of claims 1 and 12:

A distributed storage system including a plurality of nodes (Figure 2 in KARR clearly suggests a distributed storage system including a plurality of nodes; Note: column 7 lines 9-29 in Karr teaches the analogy of the distributed storage system in Figure 2 and a tree as would be understood in graph theory comprising multiple leaf nodes), comprising: one or more storage devices configured to store data (Figure 2 in KARR clearly suggests one or more Block storage devices to 210A and 210B configured to store data); one or more processors configured to process data input/output to/from the one or more storage devices (Column 16, lines 48-55 in Karr clearly suggests that storage servers 140 comprise one or more processors configured to process data input/output to/from the one or more storage devices 210A and 210B), wherein the one or more processors are configured to: manage logical addresses provided to an input/output request source in association with physical addresses of storage locations in the one or more storage devices (Column 13, line 4 to column 14, line 3 in Karr clearly suggests wherein the one or more storage server processors are configured to: manage logical addresses provided to an input/output request source in association with physical addresses of storage locations in the one or more storage devices 210A and 210B); associate a plurality of physical addresses with a single logical address (Column 13, line 4 to column 14, line 3 in Karr clearly suggests wherein the one or more storage server processors are configured to associate a plurality of/first and second physical addresses with a single logical address).

Seo, in an analogous art, teaches a nonvolatile memory system comprising a memory controller configured to read the data after an update and the data before the update responsive to a read request selectively when the data is updated (Claim 11 in columns 17 to 18 in Seo).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Karr with the teachings of Seo by including use of a storage server as taught in Karr configured to read the data after an update and the data before the update responsive to a read request selectively when the data is updated.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of a storage server as taught in Karr configured to read the data after an update and the data before the update responsive to a read request selectively when the data is updated would have provided a host with error free data (column 11, line 33 to column 12, line 14 in Seo).

Rejection of claim 5:
Karr teaches wherein the plurality of storage devices stores the data and a parity created based on the data stored in different node (Figure 5 in Karr clearly suggests a plurality of storage device in a RAID-5 environment that stores the data in parity P-A created based on data A0, A1, A2, A3 stored in different nodes), wherein, when the Column 10, lines 30-56; and, Figures 5-6 in Karr clearly suggests wherein, when the data is updated, update data is sent to a node storing the data before update and a node storing a parity of the data), and wherein a processor of the node storing the data before update and a processor of the node storing the parity of the data are configured to update the data and the parity asynchronously ( Column 15, lines 23-26 in Karr).

Rejection of claim 6:
Column 15, lines 23-26 in Karr.

Rejection of claim 7:
Column 10, lines 30-56; and, Figures 5-6 in Karr.

Rejection of claim 8:
Column 10, lines 30-56; and, Figures 5-6 in Karr teaches a plurality of parities are created based on data stored in a plurality of different nodes and the plurality of parities are stored in different nodes 

Allowable Subject Matter
Claims 2-4 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
the rejections of claims 1 and 5-8 clearly identify the differences between the Prior Art of record and that which is novel or nonobvious in claims 2-4 and 9-11 since dependent claims inherit all the limitations of the claims from which they depend and any intervening claims.  Hence, the prior art are not concerned with and do not teach, suggest, or otherwise render obvious the subject matter of claims 2-4 and 9-11 in view of the fact that independent claims inherit all the limitations of the claims from which they depend and any intervening claims. Therefore, the prior art taken alone or in any combination fail to teach the claimed novel feature in claims 2-4 and 9-11 in view of its base and intervening claims.

Cited Prior Arts
US 9335937 B2 is directed to the path a method for migrating data in a general purpose computing environment; and, was used in a 103 rejection, above
US 9294558 B1 is directed to evaluating node metrics and based on no metrics rebalancing node configuration in a distributed storage system; and, is a good teaching reference.
US 20140237321 A1 is directed to a SSD cache that refers to physical and logical addresses of nodes in a distributed storage environment suspected of being in a fail state; and, is a good teaching reference.

US 20020048284 A1 is directed to a method for data protection in a wide area network distributed storage system; and, is a good teaching reference.
US 20010044879 A1 is directed to a method for data protection in a wide area network distributed storage system; and, is a good teaching reference.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829. The examiner can normally be reached Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JOSEPH D TORRES/Primary Examiner, Art Unit 2112